     Case 3:20-cv-00056-MMD-CLB Document 50 Filed 06/19/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     COURTNEY MOTLEY,                                    Case No. 3:20-cv-00056-MMD-CLB
4                                            Plaintiff,                     ORDER
5            v.
6     NEVADA, STATE OF, et al.,
7                                        Defendants.
8
9    I.     DISCUSSION

10          Plaintiff, who is in the custody of the Nevada Department of Corrections (“NDOC”),

11   initiated this civil rights action pursuant to 42 U.S.C. § 1983. (ECF No. 1-1). The Court

12   sent Plaintiff an advisory letter informing him that the Court would need to review, or

13   “screen,” his complaint before it is docketed and served upon the Defendants. (ECF No.

14   2.) The Court further informed Plaintiff that it would be several months before the Court

15   screened his complaint, that the Court would notify Plaintiff as soon as any action is taken

16   in this case, and that Plaintiff should not file repetitive motions. (Id.)

17          Since receiving the Court’s advisory letter, Plaintiff has filed numerous documents,

18   including multiple motions to proceed in forma pauperis, multiple documents entitled

19   proposed waiver of service, and multiple documents proposing default judgment against

20   the Defendants. The Court has not yet screened Plaintiff’s complaint, and the complaint

21   has not yet been served on the Defendants. Nonetheless, the docket already has 49

22   entries, consisting primarily of repetitive motions and filings by Plaintiff. As such, the

23   Court now reiterates for Plaintiff that this case is currently at a prescreening stage.

24   Plaintiff’s complaint has not been docketed or served on the Defendants. Thus, the

25   Defendants are not in default. Plaintiff should not file any more repetitive motions.

26          The Court is aware of Plaintiff’s filings and will address his motions when it screens

27   his complaint. This case is in line for screening, but it will be several months until the

28   case is screened.       The Court warns Plaintiff that filing repetitive or procedurally
     Case 3:20-cv-00056-MMD-CLB Document 50 Filed 06/19/20 Page 2 of 2



1
     inapplicable motions does not increase the speed in which the Court is able to proceed
2
     with this case. The Court has a heavy docket and Plaintiff’s case is just one of hundreds
3
     before the Court. Plaintiff’s excessive filings only slow the pace of this litigation by
4
     requiring the Court’s attention and consideration. As long as Plaintiff keeps his address
5
     current, Plaintiff will receive any updates on the status of this case from the Court.
6
     II.    CONCLUSION
7
            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court resend
8
     Plaintiff the Court’s advisory letter (ECF No. 2).
9
10
            DATED this 19th day of June 2020.
11
12
                                                UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
